DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 5-6, 11-12 have been cancelled. Therefore, Claims 1-4, 7-10, and 13-26 are pending in this Application.
Response to Amendments/Remarks
Applicant’s argument/remarks, on page 9, with respect to objections to the drawings have been fully considered. Therefore, objections to the drawings have been withdrawn due to amendments to it. Applicant amendments to the drawings overcame the objections. The new drawings submitted are acceptable and do not introduce new matter.
Applicant’s argument/remarks, on page 9, with respect to claim 25 claim limitation interpretation under 35 USC 112(f) have been fully considered and persuasive. The amendments overcome this interpretation.  
Applicant’s argument/remarks, on pages 9-11, with respect to rejections to claims 1-4, 7-10, 13-26 under 35 USC § 103(a) have been fully considered but they are not persuasive. Therefore, ground of rejections to claim 1, 22, and 23 have changed but the same references for the same claimed subject matter have been used. 
On page 10, the Applicant argues that:
	“Independent claim 1 is amended to clarify the nature of the claimed
inefficiency, which is related to a cutting tool and can be found during a cutting process. The Office cites Liu for rejection of former claims 5 and 11. Applicant respectfully submits that, in contrast to the claimed invention of amended independent claim 1, Liu is merely a non-cutting tool reference, and fails to teach or suggest the claimed inefficiency that is related to a cutting tool and can be found in a cutting step. Liu fails to teach or suggest the claim features of "wherein the process operation inefficiency design rule corresponds to an inefficiency in a step for manufacturing a cutting tool or in a step of a converting process comprising a cutting step using the cutting tool or a finishing step downstream of the cutting step, and the inefficient geometry is known to increase processing time in a process operation relative to a more efficient geometry when used in the process". The other applied references are not relied upon to remedy the above-noted deficiencies of Liu, and Applicant respectfully submits that the other applied references cannot remedy the deficiencies of Liu”. These arguments are respectfully not persuasive. 
	In response to the arguments above, the limitations are recited in the alternative e.g.  “the process operation inefficiency design rule corresponds to an inefficiency in a step for manufacturing a cutting tool or in a step of a converting process comprising a cutting step using the cutting tool or a finishing step downstream of the cutting step” are in the alternative . Thus, the claim interpretation does not even require that the inefficiency be in a step for manufacturing a cutting tool. The Examiner interpreted the limitation as “in a step of a converting process comprising a cutting step using the cutting tool or the process operation inefficiency design rule corresponds to an inefficiency in a finishing step downstream of the cutting step”. Liu clearly teaches this limitations and interpretation.     
	Furthermore, the Applicant is arguing the function limitation for what it does rather than what it is.    
	When the disclosure is analyzed for the limitation “the process operation inefficiency design rule corresponds to an inefficiency in a step for manufacturing a cutting tool”, the disclosure does not teach a specific rule explaining how the rule is checked and how the violation corresponds to an inefficiency in manufacturing the  cutting tool. Paragraph [0061] “Each process inefficiency rule 106 corresponds to an inefficient geometry of a die that has some impact on die or dieboard manufacturing or reliability, or the cutting step, or a finishing operation downstream of the cutting step, or even an end-use operation by a consumer of the packaging. For example, a rule violation may increase the processing time of the sheet during a finishing operation (waste ejection, folding, gluing, etc.), increase manufacturing time of the die or dieboard, or decrease the reliability of the die or dieboard, or render the finished package inefficient for its intended purpose...”. However, the disclosure does not tie a single rule or example that causes the “reliability” of the die to decrease or that has some impact on the die manufacturing.  
 	What the system does is verify a design (hereinafter referred as a drawing) by applying rules, and when the rule is in violation the system suggests the drawings be fixed. Figs. 3-8 teaches different rules applied to a design/drawing of a cardboard packaging. Dimensions and geometry of the design are validated against rules (predetermined values). Figs. 9 and 22-47 clearly teach defined rules for a desired design or geometry and applicable to a packaging. Any rule violation such as a drawing dimensions, faces overlapping, or drawings (called die line designs) will cause problems during the manufacturing of the die or during others steps that take place in the manufacturing of the package. The disclosure and the Applicants suggests that checking geometric dimensions and constraints of a drawings, and finding errors in the drawings based on the checking, automatically relates the rules to an inefficiency in a step for manufacturing the cutting tool. Therefore, Liu teaches the same assumptions because Liu is directed to applying rules to drawings and find violations in the rules. If the drawings has errors and they are not fixed, then, the manufacture of the die tool would be inefficient. The limitations is broad an does not explicitly defines the specific rule with respect to the manufacturing of the tool.
	The Applicants argues that Liu is a non-cutting tool reference, and fails to teach or suggest the claimed inefficiency that is related to a cutting tool and can be found in a cutting step. However, Liu clearly teaches that the design verification is related to a cutting step or cutting die (see page 901 Col 2 “). 
	  As stated previously, the Examiner interpreted the limitation of claims 1, 22, and 23 in the alternative as “wherein the process operation inefficiency design rule corresponds to an inefficiency in a step of a converting process comprising a cutting step using the cutting tool or the process operation inefficiency design rule corresponds to an inefficiency in a finishing step downstream of the cutting step”. Liu clearly teaches this limitations and interpretation.  Claim 11 previously recited such limitations and Liu clearly taught that the designs was verified/checked with rules with respect to folding (an inefficiency in a finishing step downstream of the cutting step) (see Liu Fig. 13(b) for face pair 3 and 4, and face pair 5 and 6). However, it is not always desirable to have any such pairs of faces defined as a single face before applying the basic unfolding procedure [ ... ]… see page 902 Col 2 par. 2 “An overlapping detection method is required to check for and eliminate any such designs in the final results”, see page 904 Col 1 par. 2 “...The preceding ideas lead to the possibility of recognizing overlapping in a flat pattern simply by checking its topology, i.e. even before it is constructed geometrically; also, see page 905 col 1 par. 2, see page 908 col 1 par. 1 and last paragraph  to col 2 par. 1. Each of these citations teach that rules are applied to the file to determine is rules are passed/valid or not. While some rules have passed not all of the found patterns are optimal and the system further applies inefficient rules/criterion such as minimum overall extent, compactness criteria. Thus, these rules are process operation inefficiency design rules, and minimum enclosing area as explained in page 907, which are part of a finishing process such as folding and/or cutting process).                      
	The Applicant further argues on page 11:
	“Without teaching or suggesting the claimed inefficiency, Applicant respectfully submits that the applied references, whether taken individually or in combination, also cannot teach or suggest the claim feature of "automatically suggesting at least one design change responsive to the violation of the process inefficiency design rule and automatically providing information regarding an estimated impact on the process corresponding to implementation of the at least one design change”. These arguments are respectfully not persuasive. 
	The limitations above are broad and Liu teaches that violations are identified and design changes or optimization are automatically suggested (p. 906 col.1 par. 2 - col.2 par. 2. The rule violation of coplanar adjacent faces is detected and corrected by suggesting a design change of merging these faces, and carrying out this change; also, see page 910 col 1 last par. to Col 2 par. 1”). However, the Examiner further relied on secondary reference Yeon that clearly teaches automatically suggesting at least one design change responsive to the violation of the process inefficiency design rule (see [0013-0014], 0020, 0022 and see [0077] “shows the RULE violation for the space between the pipe and the wall. For example, if the separation distance between the pipe and the wall should be at least 200 mm, which is the value specified in RULE, but not spaced, it will be displayed on the drawing as a RULE violation”, the system finds the violation and suggests that the minimum distance of a rule is 200mm (the suggested change) by displaying the value; also, see [0079], [0081], [0082], [0085], and [0088]). Yeon clearly teaches an CAD system finding violations in a design and suggesting changes to the design to overcome the violation by displaying the correct rule value that was violated. Thus, Yeon teaches that geometrical values are rule checked and violations are displayed/presented to a user with messages conveying suggested changes to the values. The rules or violations displayed the suggested values that were violated (see 0077 the system finds the violation and suggests that the minimum distance of a rule is 200mm (the suggested change), 0079, and 0081).     
	With respect to the limitation “automatically providing information regarding an estimated impact on the process corresponding to implementation of the at least one design change”, Clarkson teaches a CAD system for suggesting changes to designs when a rule has been violated and provides an estimated impact based on the design changes (the provided information regarding the estimated impact is with respect to a manufacturing time or cost reduction based on the design changes, see [0036]). Therefore,  Yeon and Clarkson teaches or suggest functions that could be easily implemented in any CAD system to manufacture any kind of product and allow a user to identify violation to rules applied to designs, suggest changes to the design and also display or present estimated information about the impacts to the process of manufacture of the designs if the design changes are implemented. These functions are implemented in the CAD system all before the design is manufactured and thus optimizes the manufacturing process, reduces costs, and avoid producing designs with errors by allowing a user to make changes to the design before the design is manufactured. Therefore, the combination of references teach or suggests the functions and/or limitations that could be applied to CAD system when generating a design for manufacturing a product.
	The Examiner pointed out that the disclosure suggested that the inefficient rules (disclosed in the disclosure) were very well known in the art but they have not been implemented in an automated design rules checking software/computer (see Pages 18 par. 1 and page 26 par. 1-16 of the original disclosure). Thus, the method was known to be done manually and the current invention just automatizes the manual method into an automatic manner. However, The Examiner provided evidence/prior art references in the previous office action and again in this office action, that teaches or suggest that design rule check (DRC) were widely used in an automatized manner. Eg. A computer performed the DRC method to verify designs. The Examiner highly suggests the Applicant to consider such references. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, 18 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (“Optimal design of flat patterns for 3D folded structures by unfolding with topological validation, 2007) in view of Yeon et al (KR 101769433 as supported by the Machine translation provided in the IDS), and Clarkson (US 20150366293).
	As per claim 1, Liu teaches a method for performing a design rule check of a computer aided design (CAD) file (sea abstract "detect overlapping of faces within the pattern purely by checking its topology", "three measures of compactness are adopted as the optimality criteria), the CAD file corresponding to a geometry of a tool for use in a process for making an article from a starting material (abstract "sheet metal, paperboard, packaging", "computer-aided design of flat patterns for folding into some desired 3D folded structure made of piecewise flat faces"; see page 899 Col 1 par. 1 “…this research work is to develop a computer-aided
design tool that can help determine, given a 3D folded structure, an optimal flat pattern that can be folded into that structure…”; also, see p.901 col.2 par.3 "Pattern results with overlapping faces are then discarded because it is desired that each pattern layout can be manufactured (usually by die-cutting) from a single sheet of material"; the geometry of the CAD file corresponds to the geometry of the die cutting tool; D1 furthermore mentions the possibility of automatic folding (p. 898 col.2 par.1) and provides folding lines corresponding to geometry that would then be related to the folding tool]), the method comprising:
	(a) storing in a computer memory one or more design rules in computer code readable by a design rule checking (DRC) module of a computer processor (see page 907 Col 2 last paragraph “The overall methodology was implemented on a C++ code running on a personal computer”, thus, this is a computer implemented method that implicitly comprises a computer memory), the one or more design rules comprising at least one process operation inefficiency design rule applicable to the CAD file and defined to avoid an inefficient but not inoperable geometry of the tool documented as causing an inefficiency in a non-printing or non-platemaking operation of the process (see page 907 Col 2 last paragraph “The overall methodology was implemented on a C++ code running on a personal computer”, thus, this is a computer implemented method that implicitly comprises a computer memory; also, see  Fig.13 "Merging of some pairs of coplanar adjacent faces", and see p. 906 Col. 1 par.2 - Col. 2 par. 2 “4.4 Merging of coplanar adjacent faces International application No. Fig. 13(a) shows a 3D folded structure and Fig. 13(b) shows one possible way of unfolding it to form its flat pattern. This example illustrates an instance where a pair of coplanar adjacent faces within the 3D folded structure can alternatively be made up of one single face. There are in fact three such pairs in this example (faces 1 and 2, faces 3 and 4, and faces 5 and 6). For reasons of structural strength/integrity or ease of folding, it may sometimes be desirable to have any such pair of faces formed by one single face instead (as indicated in Fig. 13(b) for face pair 3 and 4, and face pair 5 and 6). However, it is not always desirable to have any such pairs of faces defined as a single face before applying the basic unfolding procedure [ ... ]. Therefore, the strategy adopted in this work is to always define each and every pair of such faces as two individual faces in the 3D structure, but with an optional switch for the designer to choose whether to merge any such pairs of faces in the results. If the choice is to merge, then for every pair of such faces that happen to be adjacent within the flat pattern, the two faces will automatically be merged as one face." In this design rule check, separate but coplanar adjacent faces make folding inefficient (no "ease of folding") and is therefore avoided by automatic merging (if the option switch is on), falling under the scope of "process operation inefficiency design rule applicable to the CAD file and defined to avoid an inefficient but not inoperable geometry of the tool documented as causing an inefficiency in a non-printing or non-platemaking operation of the process"; obviously this rule is somewhere stored in memory in the form of computer code in some module, which then inherently becomes a "DRC module" as suggested in page 907 Col 2 last paragraph “The overall methodology was implemented on a C++ code running on a personal computer”; also, see page 899 col 1 last two lines “The flat pattern can then be checked to see if it is valid, i.e. if it is a single connected piece and with no overlapping faces”, see page 902 Col 2 par. 2 “An overlapping detection method is required to check for and eliminate any such designs in the final results”, see page 904 Col 1 par. 2 “...The preceding ideas lead to the possibility of recognizing overlapping in a flat pattern simply by checking its topology, i.e. even before it is constructed geometrically; also, see page 905 col 1 par. 2, see page 908 col 1 par. 1 and last paragraph  to col 2 par. 1. Each of these citations teach that rules are applied to the file to determine is rules are passed/valid or not. While some rules have passed not all of the found patterns are optimal and the system further applies inefficient rules/criterion such as minimum overall extent, compactness criteria. Thus, these rules are process operation inefficiency design rules, and minimum enclosing area as explained in page 907), wherein the process operation inefficiency design rule corresponds to an inefficiency in a step for manufacturing a cutting tool or in a step of a converting process comprising a cutting step using the cutting tool or a finishing step downstream of the cutting step (see …Fig. 13(b) for face pair 3 and 4, and face pair 5 and 6). However, it is not always desirable to have any such pairs of faces defined as a single face before applying the basic unfolding procedure [ ... ]. Therefore, the strategy adopted in this work is to always define each and every pair of such faces as two individual faces in the 3D structure, but with an optional switch for the designer to choose whether to merge any such pairs of faces in the results. If the choice is to merge, then for every pair of such faces that happen to be adjacent within the flat pattern, the two faces will automatically be merged as one face." In this design rule check, separate but coplanar adjacent faces make folding inefficient (no "ease of folding") and is therefore avoided by automatic merging (if the option switch is on), falling under the scope of "process operation inefficiency design rule applicable to the CAD file and defined to avoid an inefficient but not inoperable geometry of the tool documented as causing an inefficiency in a non-printing or non-platemaking operation of the process"; obviously this rule is somewhere stored in memory in the form of computer code in some module, which then inherently becomes a "DRC module" as suggested in page 907 Col 2 last paragraph “The overall methodology was implemented on a C++ code running on a personal computer”; also, see page 899 col 1 last two lines “The flat pattern can then be checked to see if it is valid, i.e. if it is a single connected piece and with no overlapping faces”, see page 902 Col 2 par. 2 “An overlapping detection method is required to check for and eliminate any such designs in the final results”, see page 904 Col 1 par. 2 “...The preceding ideas lead to the possibility of recognizing overlapping in a flat pattern simply by checking its topology, i.e. even before it is constructed geometrically; also, see page 905 col 1 par. 2, see page 908 col 1 par. 1 and last paragraph  to col 2 par. 1. Each of these citations teach that rules are applied to the file to determine is rules are passed/valid or not. While some rules have passed not all of the found patterns are optimal and the system further applies inefficient rules/criterion such as minimum overall extent, compactness criteria. Thus, these rules are process operation inefficiency design rules, and minimum enclosing area as explained in page 907, which are part of a finishing process such as folding and/or cutting process), and the inefficient geometry is known to increase processing time in a process operation relative to a more efficient geometry when used in the process (see above, the rules are applied to determine inefficient geometry that includes errors or violations and which are related to geometric compactness, minimum overall extent and minimum enclosing area, and merging adjacent faces, see page 907. The minimum overall extent is the perimeter of a flat pattern of the CAD file. Thus, flat patterns with maximum overall extent are found and are considered not efficient, since when the flat pattern is produced it will require more processing time than flat patterns with minimum overall extent);
	(b) processing the CAD file relative to the one or more stored design rules file using the DRC module (see page 907 Col 2 last paragraph “Step 1 Read input of B-rep model data of 3D folded structure Step 2 Form the FAG of folded structure
Step 3 Identify any hyper-common edges and determine their sequences…”; also, see  Fig.13 and see p. 906 Col. 1 par.2 - Col. 2 par. 2; see page 902 Col 2 par. 2 “An overlapping detection method is required to check for and eliminate any such designs in the final results”, see page 904 Col 1 par. 2 “...The preceding ideas lead to the possibility of recognizing overlapping in a flat pattern simply by checking its topology, i.e. even before it is constructed geometrically; also, see page 905 col 1 par. 2, see page 908 col 1 par. 1 and last paragraph  to col 2 par. 1. Each of these citations teach that rules are applied to the file to determine is rules are passed/valid or not. While some rules have passed not all of the found patterns are optimal and the system further applies inefficient rules/criterion such as minimum overall extent, compactness criteria. Thus, these rules are process operation inefficiency design rules, and minimum enclosing area as explained in page 907);
	(c) identifying a violation of the at least one process inefficiency design rule (see page 907 Col 2 last paragraph; also, see  Fig.13 and see p. 906 Col. 1 par.2 - Col. 2 par. 2; see page 902 Col 2 par. 2 “An overlapping detection method is required to check for and eliminate any such designs in the final results”, see page 904 Col 1 par. 2 “...The preceding ideas lead to the possibility of recognizing overlapping in a flat pattern simply by checking its topology, i.e. even before it is constructed geometrically; also, see page 905 col 1 par. 2; also, see page 908 col 1 par. 1 and last paragraph to col 2 par. 1 “Identify any inadmissible or exclusive links... Check topological validity of each spanning tree (check for any overlapping paths and correct splitting of hyper-common edges), and discard invalid trees… Geometrically construct flat pattern for every valid spanning tree Step 10 Detect and discard any flat patterns with overlapping faces Step 11 Compute the three compactness measures for every flat pattern, and maintain three separate lists of the top thirty highest-ranked patterns based on each of the three compactness criteria…”, page 908 col 2 “…From the 16 patterns generated, four have been determined to be the optimal in terms of all three compactness criteria (shown in
Fig. 16) while another two are optimal with respect to only one criterion (the minimum overall extent, as shown in Fig. 17). A manual check of all the 16 patterns also confirmed that the optimal patterns have been identified correctly.
Thus, each of these citations teach that rules/criterion are applied to the file to determine is rules are passed/valid/optimal or not. While some rules have passed not all of the found patterns are optimal and the system further applies inefficient rules/criterion such as minimum overall extent, compactness criteria, and minimum enclosing area to identify the errors. Thus, these rules/criterion are process operation inefficiency design rules, and minimum enclosing area as explained in page 907).
 	(d) automatically suggesting at least one design change responsive to the violation of the process inefficiency design rule (see Same Fig.13 and same passage p. 906 col.1 par. 2 - col.2 par. 2. The rule violation of coplanar adjacent faces is detected and corrected by suggesting a design change of merging these faces, and carrying out this change; also, see page 910 col 1 last par. to Col 2 par. 1”), and . 
	While the System of Liu clearly suggests adjusting a design change automatically responsive to an inefficient rule violation (same passage p. 906 col.1 par. 2 - col.2 par. 2., also, see page 910 col 1 last par. to Col 2 par. 1), and based on user input anticipating and accepting changes to optimize the error/violation, Liu does not explicitly teach (e) receiving a user input responsive to the suggested design change; and (f) modifying the CAD file in response to the user input (in other words, the difference is that the current invention request a user input based on the suggested design change or after the error is found) and automatically providing information regarding an estimated impact on the process corresponding to implementation of the suggested design change in response to the identified violation of the process operation inefficiency design rule.
	However, Yeon in an analogous art of design rule checking of CAD files teaches a system comprising receiving a user input responsive to a suggested design change and modifying the CAD file in response to the user input (see [0013-0014] rule are applied to a CAD file, and violations of the rules are identified; also, see [0019-[0020],  [0022] “The present invention can systematically construct various RULEs required in the plant engineering stage, allowing designers to easily and quickly perform a RULE check, and correct RULE data can be used to correct and overcome the problems of rule violation in the construction process This makes it possible to perfect the design of the plant and contribute to maximizing cost and time savings for the entire plant construction”; this paragraph suggest changing the CAD file to fix the violation; also, see [0077] “shows the RULE violation for the space between the pipe and the wall. For example, if the separation distance between the pipe and the wall should be at least 200 mm, which is the value specified in RULE, but not spaced, it will be displayed on the drawing as a RULE violation”, the system finds the violation and suggests that the minimum distance of a rule is 200mm (the suggested change); also, see [0079], [0081], [0082], [0085], and [0088]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Liu’s invention to include a system comprising receiving a user input responsive to a suggested design change and modifying the CAD file in response to the user input as taught by Yeon in order to fix an violation or error found in a CAD file before the construction of the object, thereby improving design quality (see [0013] and [0088]). 
	Liu-Yeon still does not explicitly teach automatically providing information regarding an estimated impact on the process corresponding to implementation of the suggested design change in response to the identified violation of the process operation inefficiency design rule
 	Clarkson teaches a computer based designing system comprising a time estimation module for automatically providing information regarding an estimated impact on the process corresponding to implementation of one or more suggested design change in response to the identified violation of the process operation inefficiency design rule (see [0036] “Design computer 102 may also include a time estimation module 108 for processing data relating to the amount of time needed to manufacture upper 140 based on the footwear design. Design computer 102 may extract information associated with a footwear design and compare that information to data collected by and/or stored in time estimation module 108 to calculate an amount of time required to manufacture footwear upper 140 based on the footwear design, and to determine whether the time exceeds any predefined time thresholds (violation of a rule). The time estimation module 108 may recommend one or more design changes to the footwear design to reduce the estimated manufacturing time below the predefined time threshold. In some aspects of the present disclosure, an interface or sub-interface may be displayed to a user during a design session depicting the amount of time required to manufacture the footwear upper in view of the current footwear design. As the user modifies the footwear design, the interface (or sub-interface) may be updated to reflect an updated amount of time required to manufacture the footwear upper.)
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Liu-Yeon’s combination as taught above to include a time estimation module for automatically providing information regarding an estimated impact on the process corresponding to implementation of one or more suggested design change in response to the identified violation of the process operation inefficiency design rule as taught by Clarkson in order to allow for timely adjusting designs prior to manufacturing (see [0006]) and optimize the process of manufacturing. 	
	As per claim 2, Liu-Yeon-Clarkson teaches the method of claim 1, Liu further teaches wherein the CAD file defines a design comprising an individual periphery to be cut with the tool (boundaries of e.g. Fig. 14 (b)-(d)) which may
be nested (implicitly obvious from p. 907 col.2 par.3 "The pattern with the
minimum enclosing area is deemed to be the most compact, and it may be the most efficient in terms of cutting the pattern from the stock material (sheet) because the waste material from within the enclosed area will be the minimum
since the enclosed area itself is the minimum" – minimizing stock material waste by minimizing the area of the pattern on a sheet, to the skilled person, means that more patterns can be placed on the same sheet. Furthermore, "die-cutting" in Liu p. 901 col.2 par.3 to the skilled person means steel rule die cutting.).
	As per claim  3, Liu-Yeon-Clarkson teaches the method of claim 2, Liu further teaches wherein the CAD file defines a layout comprising a plurality of individual peripheries nested on a single sheet (boundaries of e.g. Fig. 14 (b)-(d)) which may
be nested (implicitly obvious from p. 907 col.2 par.3 "The pattern with the
minimum enclosing area is deemed to be the most compact, and it may be the most efficient in terms of cutting the pattern from the stock material (sheet) because the waste material from within the enclosed area will be the minimum
since the enclosed area itself is the minimum" – minimizing stock material waste by minimizing the area of the pattern on a sheet, to the skilled person, means that more patterns can be placed on the same sheet. Furthermore, "die-cutting" in Liu p. 901 col.2 par.3 to the skilled person means steel rule die cutting).
	As per claim 4, Liu-Yeon-Clarkson teaches the method of claim 1, Liu further teaches wherein the tool is a steel rule die (see page 901 col 2 par. 3 “…Pattern results with overlapping faces are then discarded because it is desired that each pattern layout can be manufactured (usually by die-cutting) from a single sheet of
Material”, die cutting suggests steel rule die cutting).
	As per claim 8, Liu-Yeon-Clarkson teaches the method of claim 1, Clarkson further teaches wherein the information regarding the estimated impact includes an estimate of a production efficiency differential associated with implementing or not implementing the suggested design change (see [0036] “Design computer 102 may also include a time estimation module 108 for processing data relating to the amount of time needed to manufacture upper 140 based on the footwear design. Design computer 102 may extract information associated with a footwear design and compare that information to data collected by and/or stored in time estimation module 108 to calculate an amount of time required to manufacture footwear upper 140 based on the footwear design, and to determine whether the time exceeds any predefined time thresholds (violation of a rule). The time estimation module 108 may recommend one or more design changes to the footwear design to reduce the estimated manufacturing time below the predefined time threshold. In some aspects of the present disclosure, an interface or sub-interface may be displayed to a user during a design session depicting the amount of time required to manufacture the footwear upper in view of the current footwear design. As the user modifies the footwear design, the interface (or sub-interface) may be updated to reflect an updated amount of time required to manufacture the footwear upper.)
	As per claim 10, Liu-Yeon-Clarkson teaches the method of claim 1, Liu further teaches wherein the process comprises a packaging-manufacture process (see abstract, discloses that its teaching is for manufacturing packaging (including cutting and folding).
	As per claim 18, Liu-Yeon-Clarkson teaches the method of claim 2, Liu further teaches wherein the CAD file defines a two-dimensional (2D) design (see Fig. 14b-d the CAD file defines a 2D design).
	As to claim 22, this claim is the non-transitory readable media claim corresponding to the method claim 1 and is rejected for the same reasons mutatis mutandis (Liu teaches computer and memory, see page 907 Col 2 last paragraph “The overall methodology was implemented on a C++ code running on a personal computer”, thus, this is a computer implemented method that implicitly comprises a computer memory).	
	As per claim 23, Liu teaches a computer aided design (CAD) system for designing an article for manufacture from a starting material using a tool in a process (Liu teaches computer and memory, see page 907 Col 2 last paragraph “The overall methodology was implemented on a C++ code running on a personal computer”, thus, this is a computer implemented method that implicitly comprises a computer memory), the system comprising: 
 	a computer processor having a design rule checking (DRC) module (Liu teaches computer and memory, see page 907 Col 2 last paragraph “The overall methodology was implemented on a C++ code running on a personal computer”, thus, this is a computer implemented method that implicitly comprises a computer memory); 
 	Liu teaches computer and memory, see page 907 Col 2 last paragraph “The overall methodology was implemented on a C++ code running on a personal computer”, thus, this is a computer implemented method that implicitly comprises a computer memory), the computer memory configured to store (a) one or more design rules in a format readable by the DRC module (Liu teaches computer and memory, see page 907 Col 2 last paragraph “The overall methodology was implemented on a C++ code running on a personal computer”, thus, this is a computer implemented method that implicitly comprises a computer memory) and 
 	(b) a CAD file that defines a geometry for the tool, the one or more design rules comprising at least one process inefficiency rule corresponding to an inefficient but not inoperable geometry of the tool documented as causing an inefficiency in a non-printing or non-platemaking operation of the process (see page 907 Col 2 last paragraph “The overall methodology was implemented on a C++ code running on a personal computer”, thus, this is a computer implemented method that implicitly comprises a computer memory; also, see  Fig.13 "Merging of some pairs of coplanar adjacent faces", and see p. 906 Col. 1 par.2 - Col. 2 par. 2 “4.4 Merging of coplanar adjacent faces International application No. Fig. 13(a) shows a 3D folded structure and Fig. 13(b) shows one possible way of unfolding it to form its flat pattern. This example illustrates an instance where a pair of coplanar adjacent faces within the 3D folded structure can alternatively be made up of one single face. There are in fact three such pairs in this example (faces 1 and 2, faces 3 and 4, and faces 5 and 6). For reasons of structural strength/integrity or ease of folding, it may sometimes be desirable to have any such pair of faces formed by one single face instead (as indicated in Fig. 13(b) for face pair 3 and 4, and face pair 5 and 6). However, it is not always desirable to have any such pairs of faces defined as a single face before applying the basic unfolding procedure [ ... ]. Therefore, the strategy adopted in this work is to always define each and every pair of such faces as two individual faces in the 3D structure, but with an optional switch for the designer to choose whether to merge any such pairs of faces in the results. If the choice is to merge, then for every pair of such faces that happen to be adjacent within the flat pattern, the two faces will automatically be merged as one face." In this design rule check, separate but coplanar adjacent faces make folding inefficient (no "ease of folding") and is therefore avoided by automatic merging (if the option switch is on), falling under the scope of "process operation inefficiency design rule applicable to the CAD file and defined to avoid an inefficient but not inoperable geometry of the tool documented as causing an inefficiency in a non-printing or non-platemaking operation of the process"; obviously this rule is somewhere stored in memory in the form of computer code in some module, which then inherently becomes a "DRC module" as suggested in page 907 Col 2 last paragraph “The overall methodology was implemented on a C++ code running on a personal computer”; also, see page 899 col 1 last two lines “The flat pattern can then be checked to see if it is valid, i.e. if it is a single connected piece and with no overlapping faces”, see page 902 Col 2 par. 2 “An overlapping detection method is required to check for and eliminate any such designs in the final results”, see page 904 Col 1 par. 2 “...The preceding ideas lead to the possibility of recognizing overlapping in a flat pattern simply by checking its topology, i.e. even before it is constructed geometrically; also, see page 905 col 1 par. 2, see page 908 col 1 par. 1 and last paragraph  to col 2 par. 1. Each of these citations teach that rules are applied to the file to determine is rules are passed/valid or not. While some rules have passed not all of the found patterns are optimal and the system further applies inefficient rules/criterion such as minimum overall extent, compactness criteria. Thus, these rules are process operation inefficiency design rules, and minimum enclosing area as explained in page 907), see …Fig. 13(b) for face pair 3 and 4, and face pair 5 and 6). However, it is not always desirable to have any such pairs of faces defined as a single face before applying the basic unfolding procedure [ ... ]. Therefore, the strategy adopted in this work is to always define each and every pair of such faces as two individual faces in the 3D structure, but with an optional switch for the designer to choose whether to merge any such pairs of faces in the results. If the choice is to merge, then for every pair of such faces that happen to be adjacent within the flat pattern, the two faces will automatically be merged as one face." In this design rule check, separate but coplanar adjacent faces make folding inefficient (no "ease of folding") and is therefore avoided by automatic merging (if the option switch is on), falling under the scope of "process operation inefficiency design rule applicable to the CAD file and defined to avoid an inefficient but not inoperable geometry of the tool documented as causing an inefficiency in a non-printing or non-platemaking operation of the process"; obviously this rule is somewhere stored in memory in the form of computer code in some module, which then inherently becomes a "DRC module" as suggested in page 907 Col 2 last paragraph “The overall methodology was implemented on a C++ code running on a personal computer”; also, see page 899 col 1 last two lines “The flat pattern can then be checked to see if it is valid, i.e. if it is a single connected piece and with no overlapping faces”, see page 902 Col 2 par. 2 “An overlapping detection method is required to check for and eliminate any such designs in the final results”, see page 904 Col 1 par. 2 “...The preceding ideas lead to the possibility of recognizing overlapping in a flat pattern simply by checking its topology, i.e. even before it is constructed geometrically; also, see page 905 col 1 par. 2, see page 908 col 1 par. 1 and last paragraph  to col 2 par. 1. Each of these citations teach that rules are applied to the file to determine is rules are passed/valid or not. While some rules have passed not all of the found patterns are optimal and the system further applies inefficient rules/criterion such as minimum overall extent, compactness criteria. Thus, these rules are process operation inefficiency design rules, and minimum enclosing area as explained in page 907, which are part of a finishing process such as folding and/or cutting process), and the inefficient geometry is known to increase processing time in a process operation relative to a more efficient geometry when used in the process (see above, the rules are applied to determine inefficient geometry that includes errors or violations and which are related to geometric compactness, minimum overall extent and minimum enclosing area, and merging adjacent faces, see page 907. The minimum overall extent is the perimeter of a flat pattern of the CAD file. Thus, flat patterns with maximum overall extent are found and are considered not efficient, since when the flat pattern is produced it will require more processing time than flat patterns with minimum overall extent);
 	wherein the DRC module is configured to:
 		evaluate the CAD file relative to the one or more design rules (see page 907 Col 2 last paragraph “Step 1 Read input of B-rep model data of 3D folded structure Step 2 Form the FAG of folded structure Step 3 Identify any hyper-common edges and determine their sequences…”; also, see  Fig.13 and see p. 906 Col. 1 par.2 - Col. 2 par. 2; see page 902 Col 2 par. 2 “An overlapping detection method is required to check for and eliminate any such designs in the final results”, see page 904 Col 1 par. 2 “...The preceding ideas lead to the possibility of recognizing overlapping in a flat pattern simply by checking its topology, i.e. even before it is constructed geometrically; also, see page 905 col 1 par. 2, see page 908 col 1 par. 1 and last paragraph  to col 2 par. 1. Each of these citations teach that rules are applied to the file to determine is rules are passed/valid or not. While some rules have passed not all of the found patterns are optimal and the system further applies inefficient rules/criterion such as minimum overall extent, compactness criteria. Thus, these rules are process operation inefficiency design rules, and minimum enclosing area as explained in page 907);
	 identify in the CAD file one or more violations of the at least one process inefficiency design rule (see page 907 Col 2 last paragraph; also, see  Fig.13 and see p. 906 Col. 1 par.2 - Col. 2 par. 2; see page 902 Col 2 par. 2 “An overlapping detection method is required to check for and eliminate any such designs in the final results”, see page 904 Col 1 par. 2 “...The preceding ideas lead to the possibility of recognizing overlapping in a flat pattern simply by checking its topology, i.e. even before it is constructed geometrically; also, see page 905 col 1 par. 2; also, see page 908 col 1 par. 1 and last paragraph to col 2 par. 1 “Identify any inadmissible or exclusive links... Check topological validity of each spanning tree (check for any overlapping paths and correct splitting of hyper-common edges), and discard invalid trees… Geometrically construct flat pattern for every valid spanning tree Step 10 Detect and discard any flat patterns with overlapping faces Step 11 Compute the three compactness measures for every flat pattern, and maintain three separate lists of the top thirty highest-ranked patterns based on each of the three compactness criteria…”, page 908 col 2 “…From the 16 patterns generated, four have been determined to be the optimal in terms of all three compactness criteria (shown in Fig. 16) while another two are optimal with respect to only one criterion (the minimum overall extent, as shown in Fig. 17). A manual check of all the 16 patterns also confirmed that the optimal patterns have been identified correctly; Thus, each of these citations teach that rules/criterion are applied to the file to determine is rules are passed/valid/optimal or not. While some rules have passed not all of the found patterns are optimal and the system further applies inefficient rules/criterion such as minimum overall extent, compactness criteria, and minimum enclosing area to identify the errors. Thus, these rules/criterion are process operation inefficiency design rules, and minimum enclosing area as explained in page 907);
 	 automatically suggest at least one design change responsive to each identified violation of the at least one process inefficiency design rule (see Same Fig.13 and same passage p. 906 col.1 par. 2 - col.2 par. 2. The rule violation of coplanar adjacent faces is detected and corrected by suggesting a design change of merging these faces, and carrying out this change; also, see page 910 col 1 last par. to Col 2 par. 1”) 
	While the System of Liu clearly suggests adjusting a design change automatically responsive to an inefficient rule violation (same passage p. 906 col.1 par. 2 - col.2 par. 2., also, see page 910 col 1 last par. to Col 2 par. 1), and based on user input anticipating and accepting changes to optimize the error/violation, Liu does not explicitly teach automatically provide information regarding an estimated impact on the process corresponding to implementation of the suggested at least one design change; a user interface configured to enable a user to interactively provide a user input; process a user input received in responsive to the suggested design change and modify the CAD file in response to the user input
 	However, Yeon in an analogous art of design rule checking of CAD files teaches a system comprising a user interface configured to enable a user to interactively provide user input, process a user input received in responsive to the suggested design change and modify the CAD file in response to the user input (see [0013-0014] rule are applied to a CAD file, and violations of the rules are identified; also, see [0020],  [0022] “The present invention can systematically construct various RULEs required in the plant engineering stage, allowing designers to easily and quickly perform a RULE check, and correct RULE data can be used to correct and overcome the problems of rule violation in the construction process This makes it possible to perfect the design of the plant and contribute to maximizing cost and time savings for the entire plant construction”; this paragraph suggest changing the CAD file to fix the violation, and implicitly teaches that an interface for the input changes is provided in the system, see [0014] and [0029 “…designer PC…”; also, see [0077] “shows the RULE violation for the space between the pipe and the wall. For example, if the separation distance between the pipe and the wall should be at least 200 mm, which is the value specified in RULE, but not spaced, it will be displayed on the drawing as a RULE violation”, the system finds the violation and suggests that the minimum distance of a rule is 200mm (the suggested change); also, see [0079], [0081], [0082], [0085], and [0088]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Liu’s invention to include a system comprising a system comprising a user interface configured to enable a user to interactively provide user input, process a user input received in responsive to the suggested design change and modify the CAD file in response to the user input as taught by Yeon in order to fix an violation or error found in a CAD file before the construction of the object, thereby improving design quality (see [0013] and [0088]). 
	Liu-Yeon still does not explicitly teach automatically providing information regarding an estimated impact on the process corresponding to implementation of the suggested design change in response to the identified violation of the process operation inefficiency design rule
 	Clarkson teaches a computer based designing system comprising a time estimation module for automatically providing information regarding an estimated impact on the process corresponding to implementation of one or more suggested design change in response to the identified violation of the process operation inefficiency design rule (see [0036] “Design computer 102 may also include a time estimation module 108 for processing data relating to the amount of time needed to manufacture upper 140 based on the footwear design. Design computer 102 may extract information associated with a footwear design and compare that information to data collected by and/or stored in time estimation module 108 to calculate an amount of time required to manufacture footwear upper 140 based on the footwear design, and to determine whether the time exceeds any predefined time thresholds (violation of a rule). The time estimation module 108 may recommend one or more design changes to the footwear design to reduce the estimated manufacturing time below the predefined time threshold. In some aspects of the present disclosure, an interface or sub-interface may be displayed to a user during a design session depicting the amount of time required to manufacture the footwear upper in view of the current footwear design. As the user modifies the footwear design, the interface (or sub-interface) may be updated to reflect an updated amount of time required to manufacture the footwear upper.)
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Liu-Yeon’s combination as taught above to include a time estimation module for automatically providing information regarding an estimated impact on the process corresponding to implementation of one or more suggested design change in response to the identified violation of the process operation inefficiency design rule as taught by Clarkson in order to allow for timely adjusting designs prior to manufacturing (see [0006]) and optimize the process of manufacturing. 	
	As per claim 24, Liu-Yeon-Clarkson teaches the CAD system of claim 23, Yeon further teaches wherein the user interface is further configured to permit the user to interactively provide parameters corresponding to the design rules (see [0013-0014] rule are applied to a CAD file, and violations of the rules are identified; also, see [0020],  [0022] “The present invention can systematically construct various RULEs required in the plant engineering stage, allowing designers to easily and quickly perform a RULE check, and correct RULE data can be used to correct and overcome the problems of rule violation in the construction process This makes it possible to perfect the design of the plant and contribute to maximizing cost and time savings for the entire plant construction”; this paragraph suggest changing the CAD file to fix the violation, and implicitly teaches that an interface for the input changes is provided in the system, see [0014] and [0029 “…designer PC…”; also, see [0077] “shows the RULE violation for the space between the pipe and the wall. For example, if the separation distance between the pipe and the wall should be at least 200 mm, which is the value specified in RULE, but not spaced, it will be displayed on the drawing as a RULE violation”, the system finds the violation and suggests that the minimum distance of a rule is 200mm (the suggested change); also, see [0079], [0081], [0082], [0085], and [0088]).
	As per claim 25, Liu-Yeon-Clarkson teaches the CAD system of claim 23, Yeon further teaches wherein the user interface includes a graphical user interface that provides an illustration corresponding to at least one design rule (see Fig. 2 and see [0026] “FIG. 1 is a schematic view for explaining a design RULE check according to the present invention, FIG. 2 is a diagram showing a U / I for a design RULE check according to the present invention, and FIGS. FIGS. 10 to 15 are diagrams for explaining RULE check points in the design and engineering departments, FIGS. 10 to 15 are views for explaining RULE check items in the operation section according to the present invention, and FIGS. FIG. 18 is a view for explaining RULE check items in the safety sector according to the present invention, and FIGS. 19 to 21 are views showing RULE check results according to the present invention”), and is configured to receive a user selection to apply or not apply the at least one design rule (see Fig. 2  the user interface includes boxes to select the rules), and a user definition of any variable parameter values (see [0002] “These design conditions and design requirements are defined as "RULE". Therefore, in order to check the design quality, the RULE must be defined correctly and proceed according to the defined RULE”; also, see [0022] “correct RULE data can be used to correct and overcome the problems of rule violation in the construction process”; also, see[0088] “RULE check. In addition, designers can easily check whether a RULE violation has occurred, and if necessary, can design with a routing type or mechanical device with a predefined RULE value specified, thereby reducing the design time”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Liu’s invention to include a system comprising a user interface, the user interface includes a graphical user interface that provides an illustration corresponding to at least one design rule, and is configured to receive a user selection to apply or not apply the at least one design rule and a user definition of any variable parameter values as taught by Yeon in order to allow a user to select rules to be checked, modify rules and fix an violation or error found in a CAD file before the construction of the object, thereby improving design quality (see [0013] and [0088]). 	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (“Optimal design of flat patterns for 3D folded structures by unfolding with topological validation, 2007) in view of Yeon et al (KR 101769433 as supported by the Machine translation provided in the IDS) and Clarkson (US 20150366293) as applied to claim 1 above, and further in view of Davis (US 7222295).
 	As per claim 7, Liu-Yeon-Clarkson teaches the method of claim 1, but it does not explicitly teach wherein the information regarding the estimated impact includes a link to an audio-visual file illustrating the impact in audiovisual form.
	However, Davis teaches a computer aided design system comprising including a link for providing information, wherein the information provided includes the link to an audio-visual file illustrating the information (see Col 1 lines 49-50 “digital audio and visual forms (commonly referred to as multimedia)”; also, see Fig. 3 Col 3 lines 34-67 “FIG. 3 illustrates one embodiment of the invention for utilizing multimedia to convey CAD model information… In one embodiment shown in FIG. 3, since the icon 320 includes a hyperlink to an application to execute the multimedia, the application corresponding to the icon 320, the user only needs to cursor click on the icon 320 to execute the application, i.e., to execute, for example, the electronic notebook. When the icon 320 is cursor clicked, the icon 320 may also include a pointer to a directory where the application may be located with information to be displayed by the application…also, see Col 4 lines 14-21 “…In FIG. 4, the cursor 310 is detected in proximity to a mounting hole 210. The multimedia information manager 108 determines that there is multimedia associated with the mounting hole 210, and upon determining that there is multimedia associated with the mounting hole 210, an icon 410 associated with the mounting hole 210 and its leader line entity 415 is automatically generated and displayed”; also, see Col 4 lines 29-49 “…When the icon 410 is cursor clicked, the icon 410 may also include a pointer to a directory where the application may be located with information to be played by the application. Information played may include, for example, information regarding a last minute note to be aware of a dimensional tolerance for the mounting hole 210, when machining the mounting hole 210…”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Liu-Yeon-Clarkson invention to include including a link for providing information, wherein the information provided includes the link to an audio-visual file illustrating the information as taught by Davis in order to present the information about a CAD design including the impact information of Clarkson.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (“Optimal design of flat patterns for 3D folded structures by unfolding with topological validation, 2007) in view of Yeon et al (KR 101769433 as supported by the Machine translation provided in the IDS) and Clarkson (US 20150366293) as applied to claim 8 above, and further in view of Izumi (JP H05-245745 as supported by the machine translation provided).
	As per claim 9, Liu-Yeon-Clarkson teaches the method of claim 8, while Clarkson teaches an estimate of a production efficiency differential including the time to produce a piece over time, Clarkson does not explicitly teach wherein the estimate of production efficiency differential is expressed in units produced per unit time (in other words, Clarkson does not teach estimating a plurality of pieces produced per hour/time. This is a simply calculation and well known since Clarkson teaches the amount of time to produce a piece, then, to determine # of units per hour, the unit).
	However, Izumi teaches a system comprising estimating a production efficiency differential, wherein the estimate of production efficiency differential is expressed in units produced per unit time (see page 4 par. 1 and par. 4 “The general computer m has a program for executing the processing shown in FIGS… The average operating rate within the month is calculated in step S14. Next, in step S16, the current tact is read. Here, the tact refers to a production time interval, for example, if one unit is produced every 3 minutes, the tact becomes 3 minutes. Next, in step S20, the average production rate is calculated. For example, if the average operating rate is 0.9 (that is, 54 minutes of the operating time of 1 hour is actually operating), and the tact is 3 minutes, the average production rate, that is, 18 units per operating hour of 1 hour. The average production rate of being produced is calculated. Although the production rate is calculated from the operating rate and the takt time in this embodiment, the production rate may be calculated from the number of productions per operating time”).  
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Liu-Yeon-Clarkson’s combination as taught above invention to include estimating a production efficiency differential, wherein the estimate of production efficiency differential is expressed in units produced per unit time as taught by Izumi in order to allow a user to determine and display the production rate in units per unit of time such as hours, days or month (see page 2 par. [0002]).   
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (“Optimal design of flat patterns for 3D folded structures by unfolding with topological validation, 2007) in view of Yeon et al (KR 101769433 as supported by the Machine translation provided in the IDS) and Clarkson (US 20150366293) as applied to claim 1 above, and further in view of Eschbach et al (US 20150331965).
	As per claim 13, Liu-Yeon-Clarkson teaches the method of claim 1, while Liu seems to suggest a scoring step (interval slotted lines in Fig. 14), Liu-Yeon-Clarkson  does not explicitly teach wherein the finishing step downstream of the cutting step comprises a waste stripping or waste ejection step, a gluing step, or a scoring step.
	However, Eschbach teaches a package design system including inefficient rules for a finishing step, wherein the finishing step downstream of the cutting step comprises a waste stripping or waste ejection step, a gluing step, or a scoring step (see [0041] “The rule set may include, for example, a set of cutting and/or scoring instructions that a package generating device may use to apply cut lines and/or fold lines to a substrate…”; also, see [0042]-[0043] “When creating the rule set, the system may identify one or more alternate cutting scenarios for a particular package design. FIG. 8 illustrates a process by which this may occur when creating a package design file. As noted above, the package design file may include a two-dimensional representation of a three-dimensional structure having various facets. The system may create a set of cut line definitions 801… he system may identify at least one of the cut line definitions as a variable cut line definition 803. A variable cut line definition is one that includes one or more parameters that will vary based on the real-time cutting scenario, such as proof vs. production, thickness of substrate, or other scenarios. For each identified variable cut line definition, the system will identify one or more alternate parameters for the variable cut line definition, along with a first cutting scenario that will not use the alternate parameters, and a second cutting scenario that will use the alternate parameters 805”, thus, these paragraphs suggest that the system will suggest different changes or scenarios to the design based on certain parameters and based on the scoring rules, wherein some scoring rules includes line cuts but some rules are not that efficient as other scenarios; also, see [0045-0046]; also, see page 5 claim 1).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Liu-Yeon-Clarkson’s combination as taught above to include including rules for a finishing step, wherein the finishing step downstream of the cutting step comprises a waste stripping or waste ejection step, a gluing step, or a scoring step as taught by Eschbach in order to improve automated package customizations systems (see [0003]).
  	As per claim 14, Liu-Yeon- Clarkson-Eschbach teaches the method of claim 13, Liu further teaches further comprising cutting a sheet of the starting material using the tool, thereby creating a cut shape for further processing and at least one section of waste (see Fig. 14 page 907 Col 2 par. 3 “The pattern with the minimum enclosing area is deemed to be the most compact, and it may be the most efficient in terms of cutting the pattern from the stock material (sheet) because the waste material from within the enclosed area will be the minimum since the enclosed area itself is the minimum. Fig. 14(d) shows the pattern with the minimum enclosing area for the L-shape structure”). Eschbach also teaches a system for cutting a sheet of the starting material using the tool, thereby creating a cut shape for further processing and at least one section of waste (see Fig. 9 cutting tool, and Fig. 1 is the design that after being cut/creased would produce waste portions).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (“Optimal design of flat patterns for 3D folded structures by unfolding with topological validation, 2007) in view of Yeon et al (KR 101769433 as supported by the Machine translation provided in the IDS), Clarkson (US 20150366293) and Eschbach et al (US 20150331965) as applied to claim 14, and further in view of Cuennet (US 20210138754).
	As per claim 15, Liu-Yeon-Clarkson-Eschbach teaches the method of claim 14, While Liu suggest die cutting and Eschbach teaches the design system and cutting system including a cutting device, wherein cutting waste is produced, but, Liu-Yeon- Eschbach does not explicitly teach ejecting the at least one section of waste from the cut shape.
	However, Cuennet teaches a cutting machine including a waste ejection station  ejecting the at least one section of waste from the cut shape (see Fig. 1 and see [0055] “a waste ejection station 400, a blanks separation station 500 where the converted sheets are reorganized into a stack and a waste removal station 600 at which the cut sheet waste (generally in the form of a grate) is removed on the fly”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Liu-Yeon-Clarkson-Eschbach combination as taught above to include a waste ejection station ejecting the at least one section of waste from the cut shape as taught by Cuennet in order to remove material on the fly (see [0055]) and avoid blockages of production (see [0020]).
	As per claim 16, Liu-Yeon- Clarkson-Eschbach-Cuennet teaches the method of claim 15, Liu teaches a design that includes scoring (see Fig. 14), Eschbach further teaches (a) scoring at least one portion of the cut shape to create a scored shape without fully perforating the cut shape (see [0041]).
	Cuennet further comprising (a) scoring at least one portion of the cut shape to create a scored shape without fully perforating the cut shape, (b) folding the cut shape and gluing at least one portion of the cut shape to another portion of the cut shape, or a combination of (a) and (b) (see [0062] “It is also important to emphasize that there are other types of work station than those mentioned, allowing the sheet to be converted, such as embossing or scoring stations, or such as stations for loading stamping strips for stamping machines or “hot foil stamping” machines, where patterns from a foil originating from one or more stamping strips are applied to each sheet between the platens of a press.).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Liu-Yeon- Eschbach-Cuennet invention to include comprising (a) scoring at least one portion of the cut shape to create a scored shape without fully perforating the cut shape, (b) folding the cut shape and gluing at least one portion of the cut shape to another portion of the cut shape, or a combination of (a) and (b) as taught by Cuennet in order to produce a product according to a desired design. 
	As per claim 17, Liu-Yeon-Clarkson- Eschbach-Cuennet teaches the method of claim 16, Eschbach teaches a package generation system forming an article of packaging from the cut shape after scoring, folding, and/or gluing (see [0021],[0023] and [0032]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Liu-Yeon- Eschbach-Cuennet combination above include a package generation system forming an article of packaging from the cut shape after scoring, folding, and/or gluing as taught by Eschbach in order to produce articles of packaging after being designed. 
 	Cuennet further teaches comprising forming an article of packaging from the cut shape after scoring, folding, and/or gluing (see Figs. 6-8; also, see [0002] and [0023]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (“Optimal design of flat patterns for 3D folded structures by unfolding with topological validation, 2007) in view of Yeon et al (KR 101769433 as supported by the Machine translation provided in the IDS) and Clarkson (US 20150366293) as applied to claim 1, and further in view of Applicants admitted prior art and Darden et al (US 7278127).
	As per claim 19, Liu-Yeon-Clarkson teaches the method of claim 1, but it does not explicitly teach wherein the CAD file is stored in memory as set of geometric vectors that define a plurality of lines, and the DRC module evaluates the CAD file relative to the one or more design rules using an algorithm that iteratively follows each line in the plurality of lines and evaluates all other lines relative to the followed line for geometric relationships indicative of a process inefficiency design rule violation.
	However, Applicant’s admitted prior art teaches that a CAD file is stored in memory as set of geometric vectors that define a plurality of lines (see page 14 lines 29-34 “As is known in the art, CAD files, such as 2D files corresponding to SRD
30 designs, may be stored as a set of instructions that correspond to vector-based geometric definitions ("geometric vectors") of each line or feature in the file”). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Liu-Yeon’s combination as taught above to include storing the CAD file/packaging design in memory as set of geometric vectors that define a plurality of lines as taught by Applicant’s admitted prior art in order to store the design in a data format that is easy to retrieve and compare. 
	Liu-Yeon-Clarkson-Applicants’ admitted prior art still does not explicitly teach the DRC module evaluates the CAD file relative to the one or more design rules using an algorithm that iteratively follows each line in the plurality of lines and evaluates all other lines relative to the followed line for geometric relationships indicative of a process inefficiency design rule violation.
	However, Darden teaches a system comprising a DRC module evaluating a CAD file relative to the one or more design rules using an algorithm that iteratively follows each line in the plurality of lines (see Fig. 2 and see Col 3 lines 33-67 “In a second step S2, edges of the net shapes are sorted by sorter 26 into a sorted list in order in preparation for a well-known plane sweep algorithm (also referred to as scan line algorithm) for detecting shape intersections….) and evaluates all other lines relative to the followed line for geometric relationships indicative of a process inefficiency design rule violation (see Col 3 lines 33-67 “…In a third step S3, a well-known plane sweep algorithm 28 sweeps a scan line through the sorted list of net shape edges, stopping at each edge in the list. If the shape edge is a low edge, the shape is added to the active list of shapes. For example, as each low edge (e.g., loXA, loXB, loXC, loXD) of each shape A-D in FIG. 3 is detected, the respective shape is added the active list. The scan line located at this edge passes through all shapes currently on the active list. As such, any shape on the active list at the time is a candidate for intersecting the low edge shape. The algorithm checks for an intersection of shapes just added to the active list and the shapes on the active list and proceeds to step S4. If the shape edge in the sorted list is a high edge (e.g., hiXA, hiXB, hiXC, hiXD in FIG. 3), the shape is simply removed from the active list and the algorithm sets the scan line to the next shape edge in the sorted list and repeats step S3 until the sorted list is exhausted”; also, see Col 4 lines 4-37 “…the spacing between shape B and shape C (and new shape AC) may be required to be larger than d1, thus causing a DRC violation…”, thus, the design lines are each evaluated to see if there is a violating of spacing between lines that have a relationship with a first checked line).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Liu-Yeon-Applicants’ admitted prior art combination as taught above to include a DRC module evaluating a CAD file relative to the one or more design rules using an algorithm that iteratively follows each line in the plurality of lines and evaluates all other lines relative to the followed line for geometric relationships indicative of a process inefficiency design rule violation as taught by Darden in order to detects and prevents spacing errors without the expense of time consuming design rule checking (DRC), facilitating early detection and prevention of errors (see Col 1 lines 41-44).  
Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (“Optimal design of flat patterns for 3D folded structures by unfolding with topological validation, 2007) in view of Yeon et al (KR 101769433 as supported by the Machine translation provided in the IDS) and Clarkson (US 20150366293) as applied to claim 1, and further in view of Singh et al (US 20160098033).
	As per claim 20, Liu-Yeon-Clarkson teaches the method of claim 1, but it does not explicitly teach wherein the step of identifying the violation includes displaying a graphical view of a portion of the CAD design with a highlighted area showing an outline of a shape to be cut as interpreted by the DRC module based upon the design (see ).
	However, Singh teaches a system and method for designing comprising identification a violation of rule in a CAD file with a DRC (see the abstract “A user designing the item is alerted to the presence of any instances of manufacturing features that are not in compliance with the rules”), wherein a step of identifying a violation includes displaying a graphical view of a portion of the CAD design with a highlighted area showing an outline of a shape interpreted by the DRC module based upon the design (see [0013] “As shown in image 110, the design of the item 112 requires a bend 114 in the sheet metal to provide an approximately 90° angle. The bend 114 is highlighted at 116 by the CAD application to warn a designer about any potential problems or challenges with the manufacturing characteristics of the proposed design for the item 112”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Liu-Yeon-Clarkson invention to include wherein a step of identifying a violation includes displaying a graphical view of a portion of the CAD design with a highlighted area showing an outline of a shape interpreted by the DRC module based upon the design as taught by Singh in order to call the attention of a designer to indicate or flag an error in the design (see [0013]) and allow a designer to indicate or highlight an area showing an outline of a shape to be cut in the design or method design as taught by Liu-Yeon.
	As to claim 26, this claim is the system claim corresponding to the method  claim 20 and is rejected for the same reasons mutatis mutandis.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (“Optimal design of flat patterns for 3D folded structures by unfolding with topological validation, 2007) in view of Yeon et al (KR 101769433 as supported by the Machine translation provided in the IDS) ) and Clarkson (US 20150366293) as applied to claim 1, and further in view of MASAYUKI (WO 2012053103 as supported by the machine translation provided).
	As per claim 21, Liu-Yeon-Clarkson teaches the method of claim 1, while Yeon clearly teaches suggesting a design change when a rule is violated to find errors in an early stage and thus maximize cost and time But it does not explicitly teach wherein the step of receiving a user input responsive to the suggested design change includes receiving an input accepting an identified anomaly despite the identified violation.
	However, Masayuki teaches a design rule system and method comprising wherein the step of receiving a user input responsive to a suggested design change includes receiving an input accepting an identified anomaly despite an identified violation (see page 5 last par to page 6 first paragraph “The check result display unit 6 displays the rule that has been violated as a check result, as shown in FIG. Depending on the rule that has been violated, it may be difficult to change the design so that the rule is satisfied, so it may be necessary to accept the rule
Violation.  For example, it may be difficult to satisfy both the product cost and designability at the same time. In this case, the rule violation can be accepted
by pressing the “ accept ” button on the screen; also, see page 6 pars. 2-4).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Liu-Yeon-Clarkson’s combination as taught above to include a button for receiving a user input, wherein the step of receiving a user input responsive to a suggested design change includes receiving an input accepting an identified anomaly despite the identified violation of a rule as taught by Masayuki in order to improve quality since some inefficient rules are difficult to avoid and do not make the design inoperable (see page 5 last par to page 6 first paragraph “The check result display unit 6 displays the rule that has been violated as a check result, as shown in FIG. Depending on the rule that has been violated, it may be difficult to change the design so that the rule is satisfied, so it may be necessary to accept the rule Violation.  For example, it may be difficult to satisfy both the product cost and designability at the same time. In this case, the rule violation can be accepted by pressing the “accept ” button on the screen…Quality can be improved).
Conclusion
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Gerousis et al (US 101192018), Fuki et al (US 20030189566), Baird (US 20050168459), Harashima et al (US 20080229262), Satterfield (US 20090024490) alone or in combination teaches dielines or packaging designs being generated and modified, and rules are applied to CAD designs for verification/validation purposes.  
	Phinney et al (US 11132473) teaches displaying suggested design changes.	   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117